Citation Nr: 0832397	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as emphysema, to include as 
secondary to asbestos and Agent Orange exposure. 

2.  Entitlement to an initial compensable rating for service 
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in February 2008, with 
the veteran sitting at the Lincoln RO, and Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, 
DC.  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2007) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

The issue of entitlement to an initial compensable rating for 
service-connected bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  COPD was not manifested during active service or for many 
years thereafter, nor has it been shown to be due to asbestos 
exposure or herbicide exposure during service in Vietnam or 
the result of a disease or injury incurred during active 
service.


CONCLUSION OF LAW

COPD claimed as the result of herbicide exposure was not 
incurred in active military service and may not be presumed 
to have been incurred during such service. 38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in February 2006.  The letter addressed 
all required notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  In this case, the 
fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  

The Board does observe that the veteran identified VAMC 
treatment records from 1986 or 1987 that diagnosed him with 
COPD, and he stated that a VA physician related his COPD to 
asbestos exposure.  However, the Board finds that a remand 
for such evidence is not warranted.  The veteran's diagnosis 
of COPD has been confirmed by other VA treatment records, and 
an April 2006 lung x-ray revealed no asbestos changes; 
therefore any opinion relating the veteran's COPD to asbestos 
would be of little probative value.  Thus, a remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Therefore, the Board finds that VA has fulfilled its 
duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
VA treatment records.  Additionally, the veteran was afforded 
a VA examination in April 2006. The Board, therefore, finds 
that the VCAA duty to assist has also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the laws and regulations as set fourth above, 
the Board concludes that the veteran is not entitled to 
service connection for COPD on a direct basis or on a theory 
of exposure to herbicides or asbestos exposure.  

I.  Direct Service Connection

The Board observes that the veteran's service treatment 
records are negative for any complaints, treatment, or 
diagnosis of a lung disorder, and his February 1969 
separation examination found his lungs and chest to be 
clinically normal.  Moreover, he did not seek treatment 
immediately following his separation from service or for many 
decades thereafter.  Therefore, the Board finds that a lung 
disorder did not manifest in service or for many decades 
thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a lung 
disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
any lung disorder is itself evidence which tends to show that 
such a disorder did not have an onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a lung 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of a lung disorder to the veteran's active 
service.  At the April 2006 VA examination, the veteran was 
diagnosed with COPD, and the etiology of the disorder was 
noted as smoking.  Therefore, the Board finds that direct 
service connection for COPD is not warranted.

II.  Herbicide Exposure

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R.  
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R.  
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, chronic lymphocytic leukemia(CLL), 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  For purposes of this section, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for COPD due to 
herbicide exposure.  The veteran's service records indicate 
that he served aboard several ships which were in the 
official waters of the Republic of Vietnam and that he 
received the Vietnam Service Medal.  However, a claimant must 
have been present within the land borders of Vietnam to 
obtain the benefit of the presumption of herbicide exposure.  
See Haas v. Peake, No. 07-7037 (Fed. Cir. May 8, 2008).  
Regardless, the veteran contends that he was exposed to 
herbicides when he was transferring ships and had a layover 
in Danang for approximately 30 days.  However, the veteran's 
personnel records do not reflect such a transfer, nor any 
layovers in the Republic of Vietnam.  Therefore, the 
presumption of exposure to certain herbicide agents, 
including Agent Orange during such service does not apply in 
this case.

In any event, the veteran does not have a disability that is 
shown to be associated with Agent Orange exposure, because 
COPD is not listed among the disorders for which a 
presumption based on herbicide exposure is warranted under § 
3.309(e).  Therefore, the Board finds that the veteran is not 
entitled to service connection on the presumptive basis of 
herbicide exposure.  

Furthermore, the record contains no medical evidence linking 
the veteran's COPD to herbicide exposure.  Although at his 
February 2008 hearing, the veteran testified that he believed 
his COPD was due to herbicide exposure, the veteran, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

For these reasons, the Board finds that service connection 
for COPD as secondary to herbicide exposure is not warranted.

III.  Asbestos Exposure

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, 
section H, 29, referencing ch. 2, section C, 9) (last updated 
September 29, 2006) (hereinafter "M21-1MR"). Also, an 
opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Most relevant to 
this case, part (b) in essence acknowledges that inhalation 
of asbestos fibers can result in fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis or 
asbestosis.  Inhaling asbestos fibers can also lead to 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate).

Section (c) notes as important that all persons with 
significant asbestosis develop cor pulmonale, heart disease 
secondary to disease of the lung or its blood vessels, and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.  Also of significance is that 
disease-causing exposure to asbestos may be brief, and/or 
indirect.

Section (d) notes that the latency period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between the first exposure and the development of 
the disease.

Section (e) provides that a clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease. Symptoms and signs include dyspnea 
on exertion, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at late 
stages, and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.

In this case, the record shows that the RO complied with M21- 
1MR procedures.  The RO sent the veteran a letter in February 
2006 requesting dates and places that the veteran was exposed 
to asbestos in service, the method of exposure, the names of 
other service persons with him at the time of exposure, his 
organization and rank at the time of each exposure, his 
complete employment history pre- and post-service, and 
medical evidence that shows the diagnosis of the disease 
caused by asbestos.

The veteran submitted a statement, dated in February 2006, 
contending that he was exposed to asbestos beginning in June 
1965 when he reported for active duty aboard the USS Hull.  
He alleges that the insulation aboard the ship contained 
asbestos and that he frequently had to scrub down the 
overhead water pipes and other plumbing, which was wrapped in 
such insulation.  At his February 2008 hearing, the veteran's 
testimony reiterated these statements.

However, there is no corroborative evidence that the veteran 
was exposed to asbestos during active duty.  The veteran's 
service personnel records indicate that the veteran served as 
a boatswain's mate during active duty while aboard the USS 
Hull.  In any event, even if the veteran was exposed to 
asbestos during active service, at his April 2006 VA 
examination, x-rays were taken and no asbestos changes, 
consolidations or effusions were noted.  The veteran was 
again diagnosed with COPD, and the examiner reported that the 
etiology of this condition was smoking.  A review of the 
veteran's VAMC treatment records indicate that the veteran 
smoked up to 2 to 3 packs of cigarettes per day, but had cut 
back and was trying to quit. 

The Board notes that at his February 2008 hearing, the 
veteran stated that he was diagnosed with COPD in 1986 or 
1987, and that at that time, a doctor had related his COPD to 
asbestos exposure.  However, as noted above, x-rays taken at 
the veteran's April 2006 VA examination did not reveal any 
asbestos changes in the veteran's lungs.  Therefore, even if 
obtained, such records would be of little probative value 
since the veteran does not presently exhibit any asbestos 
changes in his lungs.  See generally Brewer v. West, 11 Vet. 
App. 228, 236 (1998) (VA is under no duty to obtain evidence 
which is not likely to be relevant).

Although the evidence shows the presence of a current 
disability, such evidence, alone, is insufficient to 
establish service connection due to asbestos exposure.  There 
must be competent evidence establishing an etiological 
relationship between an injury or disease in service and the 
current disability.  As noted above, the veteran, as a lay 
person, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the veteran's statements 
pertaining to etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  Accordingly, service connection for COPD due 
to asbestos exposure is not warranted.

In sum, the Board finds that service connection for COPD is 
not warranted on a direct basis, nor on a theory of exposure 
to herbicides or asbestos during active service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for COPD, claimed as emphysema, to include as 
secondary to asbestos and herbicide exposure.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for 
COPD, claimed as emphysema, to include as secondary to 
asbestos and herbicide exposure is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as emphysema, to include as 
secondary to asbestos and Agent Orange exposure, is denied. 


REMAND

Reason for Remand: To afford the veteran a VA examination

As discussed above, the law provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A.  
§§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the Board notes that the veteran was afforded a 
VA examination in April 2006 in connection with his claim for 
service connection for bilateral hearing loss.  Following the 
grant of service connection by the RO in an April 2006 rating 
decision, the veteran expressed his disagreement with the 
disability evaluation assigned his service-connected 
bilateral hearing loss.  The veteran and his representative 
contended at the February 2008 hearing before the Board that 
the veteran's bilateral hearing loss was worse than reported 
at the time of the April 2006 VA examination.  VA medical 
records dated in December 2007 and February 2008 indicate 
that the veteran was subsequently prescribed hearing aids.  
Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, a current VA examination is in order to 
assess the veteran's service-connected bilateral hearing 
loss.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his bilateral hearing loss for rating 
purposes.  The claims file should be made 
available to the examiner for review in 
connection with the examination.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


